OPINION OF THE COURT
PER CURIAM.
The defendant, Michael Gisewhite was indicted along with his codefendants and charged with conspiracy to distribute, and possession with intent to distribute, various controlled substances including heroin, marijuana, and Xanax in violation of 21 U.S.C. §§ 846 and 841(a)(1), and related offenses. Following trial on those charges, Gisewhite was convicted of all three counts in the indictment and was thereafter sentenced to a period of incarceration of 96 months followed by three years supervised release. This appeal followed.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and 3d Circuit Local Appellate Rule 109.2(a), counsel now certifies that, based upon his review of the record, “there are no non-frivolous issues to appear.” We agree and we will therefore affirm the judgment of sentence.